Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Response to Amendment
	Upon consideration of the amended claims, the previous objections and rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn. However, the amended language has introduced new objections and 112(b) rejections, which will be discussed below.

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding Claim 1, in line 11 the limitation “the forming group” should read “the forming groove.” Further, in lines 14-15, the limitation “an axial width” should read “the axial width,” as this limitation has already been positively recited in line 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “the forming of an opposite edge contour” in line 8 is unclear. Firstly, this limitation does not have clear antecedent basis in the claim. Secondly, it is not clear if this limitation is meant to be reciting an active step of forming an opposite edge contour to be performed by the cooperating at least two axial forming rollers, or if it is meant to convey a condition occurring simultaneously with the feeding/applying of the at least two axial forming rollers. Further, the scope of the limitation “the circumferential forming groove comprises opposing flanks…that are configured to form axial flanks on the opposite edge contour on the outer region of the circular blank” in lines 10-12 is unclear. In line 6 of the claim, it is recited that the circumferential forming groove is used to form the thickened edge contour. Is this limitation meant to further limit the step of forming the thickened edge contour, or is the forming of axial flanks on the opposite edge contour (which is 
Further regarding Claim 1, the claim is directed towards “producing a formed part,” however, upon completion of the method one of ordinary skill in the art would obtain a circular blank with a thickened edge contour, an opposite edge contour, and axial flanks. The claim does not clearly recite that the aforementioned obtained circular blank with the recited features is the formed part.
Regarding Claim 6, the limitation “the clamping of the circular blank” does not have antecedent basis in the claim. Further, the scope of the limitation “an outer edge of the circular blank” is unclear because it is not clear if this is meant to be the same outer edge as is positively recited in line 4 of Claim 1, from which Claim 6 depends.
Regarding Claim 8, the scope of the limitation “an external profiling, which is designed on the spinning chuck” is unclear. What is meant by “is designed”? Is the external profiling meant to be a physical component of the spinning chuck? The term “designed” is not defined by either the claim or the specification, so it is not clear what the metes and bounds thereof is.
Regarding Claim 9, the scope of the limitation “a formed part” in the preamble of the claim is unclear. “A formed part” is positively recited in line 1 of Claim 1, from which Claim 9 depends, implying that the formed part produced from the device of Claim 9 is the formed part produced by the method of Claim 1. However, lines 5-7 of Claim 9 recite “the at least one upsetting roller is configured to fold over an edge section of the circular blank…to create a formed part with internal profiling”; since the product obtained by the method of Claim 1 (which is ambiguous as to whether or not it is a “formed part,” see discussion above) does not 
Further regarding Claim 9, the scope of the limitation “on which an external profiling is designed” in lines 4-5 is unclear. What is meant by “is designed”? Is the external profiling meant to be a physical component of the spinning chuck? The term “designed” is not defined by either the claim or the specification, so it is not clear what the metes and bounds thereof is. 
Still further regarding Claim 9, the scope of the limitation “during radial feeding and upsetting” in line 9 is unclear. Is this meant to refer to the steps of radially feeding at least one upsetting roller and radially upsetting the outer edge of the circular blank recited in Claim 1, or is it meant to convey a separate (singular) step of radially feeding and upsetting? 
Finally regarding Claim 9, the scope of the limitation “a run-out slope that is configured the folding over the radially directed circular blank section” in lines 13-14 is unclear. Firstly, “the folding over the radially directed circular blank section” appears to be missing words and is thus unclear due to being grammatically incorrect. Secondly, “the folding over” does not have sufficient antecedent basis in the claim. Examiner notes that line 6 recites “configured to fold over…” but this is a statement of intended use of the at least one upsetting roller and is not a positive recitation of a “folding over.” Further, “the radially directed circular blank section” does not have antecedent basis in the claim. Examiner notes that the at least one upsetting roller is configured to fold over both this radially directed circular blank section and the edge section of the circular blank recited in line 6; are the radially directed circular blank section and the edge section meant to refer to the same section of the circular blank, or are there two separate sections that the upsetting roller is configured to fold over?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu et al., hereinafter Kanemitsu (US 5,732,581) in view of Friese (DE 10211135) and Himmeroeder (US 5,237,744). For text citations of Friese, see the machine translation provided as Non-Patent Literature with the Office action mailed 01/21/2021.
Regarding Claim 1, Kanemitsu discloses (Figures 15-17) a method for producing a formed part from a circular blank, comprising: setting the circular blank (base plate 5) into rotation (column 8 lines 14-16) and radially feeding at least one upsetting roller (circular roller 30), which has a circumferential forming groove (V-like forming face 43), to an outer edge of the circular blank (column 8 lines 27-33), and radially upsetting the outer edge of the circular blank to a thickened region (inclined portion 7; column 8 lines 38-42) which is formed to a thickened edge contour (annular peripheral wall 8) according to the forming groove of the upsetting roller (column 8 lines 51-57). 
Kanemitsu does not disclose laterally feeding or applying at least two forming rollers to an outer region of the circular blank during the radial upsetting. Friese teaches (Figure 1) a 
Further regarding Claim 1, Kanemitsu discloses (Figure 15) that the circumferential forming groove (V-like forming face 43) comprises opposing flanks (inner section of tapered forming face 41, see Annotated Figure 15 below, and abutting face 42), but does not disclose that the flanks have faces parallel to each other. Himmeroeder teaches (Figure 12) a method for producing a formed part from a circular blank (circular steel sheet metal 214), comprising: setting the circular blank into rotation and radially feeding at least one upsetting roller (rotary thickening tool 268; column 10 lines 36-39: rotary holding unit 252, which engages the circular steel sheet metal 214, rotates, i.e. sets the circular blank into rotation, while the rotary thickening tool 268 is advanced, i.e. radially fed), which has a circumferential forming groove (U-shaped thickening slot 269), to an outer edge of the circular blank, and radially upsetting the outer edge of the circular blank to a thickened region (annular section 246) which is formed to a thickened edge contour according to the forming groove of the upsetting roller (column 10 lines 30-35), wherein the circumferential forming groove comprises opposing flanks (upper and lower horizontal walls of U-shaped thickening slot 269) that have faces parallel to each other distanced by an axial width of the forming groove that are configured to form axial flanks 

    PNG
    media_image1.png
    399
    356
    media_image1.png
    Greyscale

Kanemitsu Annotated Figure 15
Regarding Claim 2, with reference to the aforementioned combination of Kanemitsu, Friese, and Himmeroeder, Friese teaches (Figure 2) that the at least two axial forming rollers 
Regarding Claim 3, with reference to the aforementioned combination of Kanemitsu, Friese, and Himmeroeder, Friese does not explicitly teach that the two axial forming rollers are adjusted axially to each other during the radial upsetting; however, Friese does teach that the axial forming rollers can be adjusted in the axial direction ([0018] line 22). Further, this axial adjustment during radial upsetting is implied because the edge contour thickens axially throughout the radial upsetting ([0019] lines 126-129; the edge region of the circular blank increasingly thickens during operation), so the axial forming rollers must be adjusting axially to accommodate this ([0021] lines 138-140); the support rollers start already touching the circular blank, so as the edge region thickens, the distance between the support rollers must increase). 
Regarding Claim 5, Kanemitsu discloses (Figure 17) finish-forming the thickened region (inclined portion 7) to the thickened edge contour (annular peripheral wall 8) with the at least one upsetting roller (circular roller 30). With reference to the aforementioned combination of Kanemitsu, Friese, and Himmeroeder, Friese does not explicitly teach, in a final phase of the radial upsetting, spacing the axial forming rollers from the thickened region; however, it is obvious that this would be the case, otherwise an operator would not be able to remove the formed part from the forming device.
Regarding Claim 6, Kanemitsu discloses (Figures 17-19) during the clamping of the circular blank (base plate 5), folding over an outer edge (flange-shaped portion 6) of the circular blank with the formed-on thickened edge contour (annular peripheral wall 8) onto a spinning chuck (circular bottom pattern tool 34), and forming a circumferential wall region (drum wall 9).

Regarding Claim 8, Kanemitsu discloses (Figures 18-20) that during folding-over the thickened edge contour (annular peripheral wall 8) acquires an external profiling (poly-V grooves 11), which is designed on the spinning chuck (circular bottom pattern tool 51, see Annotated Figure 20 below), by being contacted to the spinning chuck. Examiner note: the finishing stages of the folding-over disclosed by Kanemitsu in Figures 18-20 is not performed by the upsetting roller (circular roller 30), but rather by two separate circular rollers 45 and 55. The claim as set forth does not require the upsetting roller to perform the entirety of the folding-over step, so the method disclosed by Kanemitsu meets the limitations of the claim. Further, the spinning chuck with the external profiling shown in Figure 20 is different from that used during the radial upsetting and the initial stages of the folding-over (circular bottom pattern tool 34, shown in Figures 15-19); however, the disclosure does not say that the circular bottom pattern tool 34 cannot have an external profiling designed thereupon. Designing the circular bottom pattern tool 34 to include the same external profiling as the circular bottom pattern tool 51 would eliminate the need to change out the circular bottom pattern tools midway through the folding-over, thus simplifying the method. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spinning chuck used in the radial upsetting and initial stages of the folding-over to 

    PNG
    media_image2.png
    503
    592
    media_image2.png
    Greyscale

Kanemitsu Annotated Figure 20
Regarding Claim 9, Kanemitsu discloses (Figures 15-20) a device for producing a formed part from a circular blank pursuant to the method according to Claim 1, comprising the at least one upsetting roller (circular roller 30) having the circumferential forming groove (V-like forming face 43), and a spinning chuck (circular bottom pattern tools 34 and 51) configured for clamping the circular blank (base plate 5; column 8 lines 9-14 and column 9 lines 48-49: the workpiece is held between circular top and bottom pattern tools, and thus the circular bottom pattern tool is configured for clamping the workpiece), on which an external profiling is designed (see Annotated Figure 20 above), wherein the at least one upsetting roller is 
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu, Friese, and Himmeroeder as applied to Claim 1 above, and further in view of WF-Maschinenbau und Blechformtechnik, hereinafter WFMB (DE 1963515). For text citations of WFMB, see the machine translation provided as Non-Patent Literature with the Office action mailed 01/21/2021.
	Regarding Claim 4, with reference to the aforementioned combination of Kanemitsu, Friese, and Himmeroeder, Friese is silent to the two axial forming rollers being adjusted radially during upsetting. WFMB teaches (Figures 2-4) a method for producing a formed part from a circular blank comprising radially upsetting the outer edge of the circular blank (round 8) to a thickened region by an upsetting roller (upsetting roller 4), and, during the radial upsetting, laterally feeding or applying two axial forming rollers (pressure rollers 6 and 7) to an outer region of the circular blank, wherein the two axial forming rollers are adjusted radially during the radial upsetting (Figure 3 clearly shows that pressure rollers 6 and 7 have moved radially inwards relative to their positions in Figure 2 during the radial upsetting of round 8, and thus are fed/applied laterally during the radial upsetting). This radial adjustment occurs in order to move the axial forming rollers from a starting position (Figure 2) to a position in which they may contact the outer region of the circular blank (Figures 3-4). Since it is obvious that the two axial forming rollers taught by Friese must somehow be positioned such that they can be applied to the outer region of the circular blank, it would have been obvious to one of ordinary skill in the 

Response to Arguments
Applicant’s arguments, see pages 6-8 of the Remarks filed 09/27/2021, with respect to the prior art of record not disclosing all the limitations of the amended Claim 1 have been fully considered and are persuasive.  However, upon further consideration of the amended claim, a new ground(s) of rejection is made in view of Himmeroeder, as is discussed in detail above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725